                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00587-RJC-DCK

GORDON E. RHYNE and CAROL                          )
RHYNE,                                             )
                                                   )
              Plaintiffs,                          )
                                                   )
               v.                                  )            ORDER
                                                   )
CRC INDUSTRIES, INC.,                              )
                                                   )
              Defendant.                           )
                                                   )

      THIS MATTER comes before the Court on the parties’ joint motion to dismiss.

(Doc. No. 39.) Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, the

parties seek an order dismissing with prejudice all of Plaintiffs’ claims against CRC

Industries, Inc.

      IT IS THEREFORE ORDERED that the parties’ joint motion to dismiss, (Doc.

No. 39), is GRANTED.              Plaintiffs’ claims against CRC Industries, Inc. are

DISMISSED with prejudice. The Clerk of Court is directed to close this case.




                            Signed: June 2, 2020




      Case 3:18-cv-00587-RJC-DCK Document 40 Filed 06/02/20 Page 1 of 1
